         Case 7:19-cr-00559-KMK Document 28 Filed 06/10/20 Page 1 of 1
          Case 7:19-cr-00559-KMK Document 29 Filed 06/11/20 Page 1 of 1




                                   Green & Willstatter
                                       ATTORNEYS AT    LAW
                                  200 MAMARONECK AVENUE
                                          SUITE 605
                                WHITE PLAINS, NEW YORK 1 060 1

THEODORE S . GREEN                       (9 1 4) 948-5656
RICHARD 0. WILLSTATTER                 FAX (9 1 4) 948-8730                   E·MAIL: THEOSGREEN@MSN .COM




June 10, 2020

Hon. Kenneth M. Karas
United States District Court
300 Quarropas Street
White Plains, New York 10601

                Re: United States v. Marco Vargas
                       19-cr-559 (KMK)

Dear Judge Karas:

        This letter is an application to adjourn the sentencing of Marco Vargas, currently scheduled
for July 9, 2020, for approximately 30 days. Toe reason for the request is that my ability to confer
with the client about sentencing matters (including concerning the Probation Department draft
presentence report) has been slowed by Mr. Vargas' detention in a civilian hospital in Brooklyn, a
language barrier between us, and logistical problems brought on by the COVID-19 crisis. I have
been working through these issues, including engaging the services of a translator to produce a
Spanish-language version of the draft PSR, but will require some additional time.
        I have conferred with AUSA Courtney Heavey concerning this application and am advised
that the government has no objection to the requested adjournment.

                                              Very truly yours,

                                              Isl Theodore S. Green
                                              Theodore S. Green                    __ ,_i}           ~
                                                    .J:}/)aftJJ£Jot.-              /7;-'2- .,fJ.J2m ~uz_
                                             0111      go
                                                        h{u,:;__/),1. (Yh
                                                ~_f.,/_/JI ds, J&Jo aL
                                                  f) : vop ·lh ·
                                                         so ORUTT~¥n 1,,/.II -
                                                            1
                                                               ~ ~-F-::J--~
                                                                    .                 ~,

                                                                KENNETffM. KARAS U'.S.DJ.

                                                                        (ft   /11 /;0,10
